Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 05/31/2022 has been entered.  Claims 1-7 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/31/2022, hereinafter NFOA.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 under 112(b), as stated in the NFOA Page 4 regarding the ‘claim interpretation’, have not been responded to.  Specifically, the NFOA stated that the claim had been interpreted in such a way such that all systems inherently have the stated claim feature and are thereby confusing.  However, upon further consideration, the examiner has developed a different claim interpretation.  The claim limitation states:
“a ratio of an extension/contraction rate of the left hydraulic cylinder to an extension/contraction rate of the right hydraulic cylinder
“is set in accordance with 
“a ratio of stroke amounts amount of the left hydraulic cylinder and stroke amount of the right hydraulic cylinder for moving while the blade moves from the foremost inclination posture to the rearmost inclination posture.”
The third phrase (stroke amounts) has been interpreted to state that the cylinders have stroke amounts (different) and there is a ratio relating those two stroke amounts.  The first phrase (rates) has been interpreted to state that the cylinders have extension/contraction rates and there is a ratio relating those two rate amounts.  The second phrase has been interpreted to state that the rate ratio is dependent upon the stroke ratio but does not explicitly describe that relationship.  Stated another way, the relationship may be: rate ratio (R) = α * stroke ratio (V) wherein α is not explicitly stated in the claim limitation.  This statement may be applicable to all systems (including systems whereby α = 1), but it does not result in enough confusion such that a 112(b) is required.  Therefore, the rejection is withdrawn.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 under 112(b), as stated in the NFOA Page 4-5 regarding the ‘broad range together with a narrow range’, have been fully considered and are persuasive.  Specifically, the argument stated on Page 5-6 whereby the applicant further details the function and relationship of the control valves with respect to the direction control valves is persuasive.  Therefore, the rejection has been withdrawn.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 under35 U.S.C. 103 via the modified device of Shimada (9617710), hereinafter Shimada, in view of Kamikawa et al (5620053), hereinafter Kamikawa, as stated in the NFOA Page 5-6, have been fully considered and are persuasive.  Specifically, the position of the examiner was that Shimada discloses the device and ‘simultaneously extending or contracting the left and right hydraulic cylinders at the same rate as each other…’  Kamikawa was then used as a modifier to teach ‘simultaneously extending or contracting the left and right hydraulic cylinders at different rates from each other…’  The examiner previously stated on Page 3 last paragraph “since the cylinders are the same (i.e. length) but, when one reaches its end position, the other has not; they must be moving at different rates.  The applicant argues that this analogy is incorrect as it fails to take into consideration the starting point of each cylinder, and therefore it is impossible to know the rates at which they extend/contract by only knowing that:
they both start at the same time (unknown extension/contraction position),
they both end at the same time (known extension/contraction position).
Therefore, it is impossible to know the rates of each cylinder and more importantly the claimed ratio between the rates.  Therefore, Kamikawa fails to cure the deficiencies of Shimada and the modified device fails to teach at least the claimed limitation “extend or contract the left hydraulic cylinder and the right hydraulic cylinder at different rates from each other”.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745